Citation Nr: 1829559	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  17-64 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial  rating in excess of 10 percent for service-connected right knee disorder prior to April 27, 2004.

2.  Entitlement to an initial rating in excess of 60 percent for service-connected right knee disorder, status-post total knee replacement, from June 1, 2005.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for right cartilage loss and degenerative joint disease status-post total knee replacement; and assigned an initial rating of 10 percent from May 20, 2002, a 100 percent rating from April 27, 2004, and a 60 percent rating from June 1, 2005.

The Board notes, in pertinent part, that the Veteran has contended he is entitled to an earlier effective date for his 60 percent rating prior to June 1, 2005, and such an issue was listed on the November 2017 Statement of the Case (SOC).  However, as noted above he was in receipt of a 100 percent rating for his right knee from April 27, 2004, and until June 1, 2005.  As such, and based upon further review of his contentions, it appears he is seeking at least a 60 percent rating for his right knee for the period from May 20, 2002, to April 27, 2004; and the Board has identified the appellate issues to reflect this fact.  He has not contended he is entitled to an effective date earlier than May 20, 2002, for the establishment of service connection for his right knee.

The Board further notes that neither the September 2015 rating decision nor the November 2017 SOC formally adjudicated the issue of entitlement to a TDIU.  However, the Veteran did contend in his Notice of Disagreement (NOD) and Substantive Appeal for this appeal that he was entitled to such a benefit.  Thus, the Board finds that the TDIU claim is properly before it for adjudication in accord with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In its January 2013 decision, the Board referred the issue of entitlement to service connection for a right knee scar to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  Similarly, in an August 2015 decision, the Board referred the issues of entitlement to service connection for a left knee and bilateral hip disabilities for initial adjudication.  All three issues were again referred to the AOJ in the Board's September 2017 decision.  The record available to the Board contains no indication that the issues of entitlement to service connection for a right knee scar, left knee disability, and bilateral hip disabilities have been adjudicated by the AOJ and a May 2018 letter from the Veteran's attorney further reflects that these issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's TDIU claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not undergo total right knee replacement prior to April 27, 2004.

2.  For the period prior to April 27, 2004, the Veteran's service-connected right knee disorder was manifested by cartilage loss, osteoarthritis/degenerative joint disease, and complaints of pain with functional impairment including limitation of motion.

3.  The record does not reflect, prior to April 27, 2004, that the Veteran's service-connected right knee disorder was manifested by flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent instability and/or lateral subluxation; ankylosis; dislocated cartilage with frequent episodes of "locking" pain; impairment of the tibia or fibula to include mal- or non-union thereof; or genu recurvatum.

4.  From June 1, 2005, the Veteran has been in receipt of the maximum schedular rating available for status-post total knee replacement for his right knee.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent for cartilage removal of the right knee are met for the period prior to April 27, 2004.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2017).

2.  The criteria for a rating in excess of 10 percent for service-connected right knee degenerative joint disease prior to April 27, 2004, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010 (2017).

3.  The criteria for a rating in excess of 60 percent from June 1, 2005, for total knee replacement residuals of the right knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board notes that the Veteran has contended he is entitled to higher ratings for his service-connected right knee disorder and that the RO did not comply with these duties.  However, it does not appear he has identified any specific deficiency regarding the notification and assistance he has received from VA for his right knee appellate claims.  For example, he has not identified any specific deficiency in the notice he has received for this case.  Moreover, caselaw provides that once the underlying service connection claim is granted, further notice as to downstream questions, such as the initial rating(s) assigned, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); See also Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Further, it does not appear he has identified any medical records pertinent to this appeal that has not been obtained or requested, nor has he contended that additional medical examination is warranted in this case.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his service-connected right knee disorder.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In this case, the Board acknowledges that the September 2015 rating decision included total knee replacement as part of the service-connected disability, and the current 60 percent evaluation is pursuant to Diagnostic Code 5055 for total knee replacement.  However, the record does not reflect the Veteran underwent a total knee replacement, to include a partial replacement, prior to April 27, 2004.  See Hudgens v. McDonald, 823 F.3d 860 (Fed. Cir. 2016).  Therefore, Diagnostic Code 5055 is not for application for the period from May 20, 2002, and prior to April 27, 2004.

With respect to the period prior to April 27, 2004, the Board notes that the record reflects the right knee was manifested by cartilage loss, osteoarthritis/degenerative joint disease, and complaints of pain with functional impairment including limitation of motion.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.  Nevertheless, as there is evidence of cartilage removal of the right knee during the period prior to April 27, 2004, the Board finds he is entitled to a separate rating of 10 percent pursuant to Diagnostic Code 5259 for this period.  Such action is consistent with precedent opinions of VA General Counsel summarized below.

In regard to the evidence of arthritis and pain with functional impairment, Diagnostic Code 5003 provides that the degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board acknowledges that when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  Here, the September 2015 rating decision indicates that the 10 percent rating prior to April 27, 2004 was awarded based on limitation of extension with pain.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In this case, the record does not reflect, prior to April 27, 2004, that the Veteran's service-connected right knee disorder was manifested by flexion limited to 45 degrees or less (to warrant a separate compensable rating), nor extension limited to 15 degrees or more.  For example, records dated in April 2002 reflect the right knee had range of motion of 5 to 75 degrees.  Records from November 2002 note both knees had range of motion approximately 5 to 110 degrees.  Records from May 2003 note active motion was within functional limits for the right knee.  Records from February 2004, and in April 2004 a few days prior to his total knee replacement, his range of motion was noted as being 5 to 110 degrees.  Later in April 2004, on the day of his total right knee replacement surgery, it was noted he had extension to zero degrees, and flexion to 90 degrees.  Moreover, the record does not reflect, nor does the Veteran otherwise contend, he had limitation of motion in excess of these findings to include during flare-ups or with consideration of pain or functional loss.  Further, the record does not reflect, nor does the Veteran otherwise contend, he would have such limitation but for the use of medication including for his complaints of pain.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

In VAOPGCPREC 9-2004 VA's Office of General Counsel held that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.  However, as detailed above, the record does not reflect the Veteran had limitation of flexion and/or extension to the extent necessary for even a 10 percent rating under the applicable Diagnostic Codes, to include during flare-ups, pain, and considering his use of medication.  Thus, he is not entitled to such separate rating(s).

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected right knee prior to April 27, 2004, based upon limitation of motion.

The Board has also considered the potential applicability of other Diagnostic Codes for evaluating disabilities of the knee and leg found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for evaluation based on ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The Board further notes that VA's General Counsel held in a precedent opinion that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In this case, however, a thorough review of the competent medical evidence for the period prior to April 27, 2004, to include treatment records and X-rays conducted in May 2003, do not reflect the right knee was manifested by recurrent instability and/or lateral subluxation, ankylosis, dislocated cartilage with frequent episodes of "locking" pain, impairment of the tibia or fibula to include mal- or non-union thereof, or genu recurvatum during this period.  As such, no further separate ratings are warranted.

Regarding the period from June 1, 2005, Diagnostic Code 5055 provides that for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

As the Veteran was in receipt of a 100 percent rating for total right knee replacement from April 27, 2004, until the assignment of the 60 percent rating from June 1, 2005, the Board finds he has been in receipt of the maximum schedular rating available for status-post total knee replacement for his right knee since April 27, 2004.  Moreover, even if the Board were to consider the other schedular criteria for evaluating disabilities of the knee and leg under Diagnostic Codes 5256 to 5263, they do not provide for a rating in excess of 60 percent.  Thus, his claim for a schedular rating in excess of 60 percent from June 1, 2005, must be denied as a matter of law.

In exceptional cases an extraschedular rating may be provided pursuant to 38 C.F.R. § 3.321, and it was contended in the Veteran's NOD and Substantive Appeal that extraschedular consideration was warranted.

The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's right knee disability.  As noted above, prior to April 27, 2004, his right knee was manifested by cartilage loss, osteoarthritis/degenerative joint disease, and complaints of pain with functional impairment including limitation of motion; and all of these manifestations are contemplated by the applicable schedular criteria.  Further, the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 require that impairment due to pain be taken into account in determining the appropriate schedular rating.  Therefore, to find an extraschedular rating was warranted based upon such impairment would be in violation of the prohibition against pyramiding.  Moreover, the criteria of Diagnostic Code 5055 required evaluation of the overall impairment of the right knee for the period since he underwent the total knee replacement in April 2004 and consider symptoms of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Board also notes that the Veteran has not identified any specific manifestation of his right knee during the pendency of this case that is not contemplated by the applicable schedular criteria.

In view of the foregoing, the Board finds the rating criteria are adequate to evaluate the Veteran's service-connected right knee disorder during the pendency of this case, and referral for consideration of extraschedular rating is not warranted.


ORDER

A separate rating of 10 percent for cartilage removal of the service-connected right knee for the period prior to April 27, 2004, is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected degenerative joint disease of the right knee prior to April 27, 2004, is denied.

A rating in excess of 60 percent from June 1, 2005, for service-connected total knee replacement residuals of the right knee is denied.


REMAND

In this case, as noted above, the RO has not formally adjudicated the Veteran's claim of entitlement to a TDIU.  As such, it does not appear he has had an adequate opportunity to present evidence and argument in support of this claim.  In pertinent part, it does not appear he was sent correspondence requesting he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); nor does the record reflect the Veteran has otherwise submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  The Board notes that a VA Form 21-8940 asks a claimant which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The claimant is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  As such information can be critical to resolution of this case, a claimant's failure to provide it could constitute abandonment of the TDIU claim.  See 38 C.F.R. § 3.158; see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  Thus, a remand is required to request the Veteran complete a VA Form 21-8940 or otherwise provide the requisite information, as well as any other development deemed necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing any additional development deemed necessary, adjudicate the Veteran's claim of entitlement to a TDIU in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


